The Circuit Judge:

My impression on the trial of this cause was, that for an arrest on void process, case could not be brought, but that trespass was the only remedy. But I am referred on the argument to a case (Morris v. Scott, 21 Wend. 281), in which it is held that on process issuing out of a court having no jurisdiction, case may be brought, where malice and falsehood are the gravamen of the offense, and the false imprisonment is only an incident. But that case, though it establishes an exception to the general rule, still leaves the question to be determined in this ease as to what the action in the Marine Court actually was.
Neither in the declaration, nor in the other proceedings in that court was the malice the gravamen of the action. There was indeed no malice in the case. It whs a mistake, an oversight, which made the arrest on the precept a false imprisonment, but there was no pretense that it was malicious in fact. The gravamen was the false imprisonment, and it is evident that for that it was that the action was brought, and for that the judgment was rendered.
The action in the Marine Court, though in form ease, was in fact, it seems to me, false imprisonment. The declaration contains all the ingredients of that action, as well as the averments of want of probable cause, necessary to an action for malicious prosecution. Omitting the former, the gravamen would be taken away even from the declaration, and in the action as it was tried, in the opening of the counsel, in the character and nature of the evidence, and the facts disclosed by it, nothing else is to be recognized but a strict and technical false imprisonment, and it requires a good deal of astute*233ness, even when aided by the ingenuity of counsel, to detect amid this mass of the characteristics of false imprisonment even the features of malicious prosecution, and much more its essential ingredients of malice and falsehood.
But, if I had any doubts upon this point, I should be inclined to yield the1" to the decision of the Superior Court, a competent tribunal, which has had before it, on certiorari, the proceedings of the Marine Court, and has pronounced the action to be false imprisonment.
Besides, it is important to suitors, and to the administration of justice, that the line of demarkation between the jurisdiction of the different courts should be preserved broad and distinct, particularly so as to courts of inferior jurisdiction, to see that they do not, by subtle arguments and refined distinctions, overstep the bounds which the statute has plainly marked out for them.
New trial denied.